The petition of respondent for a rehearing is denied. *Page 561 
The record, particularly the testimony of Dr. Winter, a witness for respondent, has been reëxamined. The petition for rehearing is based in the main upon a part of his testimony. The whole of it is of such a nature, however, that, in our judgment, it did not tend appreciably to overcome the inferences which appeared to us as inescapable on the rest of the record.
But because, particularly in this field of medical opinion evidence, the decision of the industrial commission is highly important, we did not foreclose their further consideration of the matter. New evidence may be available. Whether it is or not, if the case is reconsidered by the commission, they will make their own decision of the issues, independently of anything we have said, with full opportunity to point out the reasons for their conclusion, whether it agrees or disagrees with our opinion.